
	
		II
		110th CONGRESS
		2d Session
		S. 3337
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 25, 2008
			Mr. Roberts (for
			 himself, Mr. Brownback, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to
		  carry out conservation reserve program notice CRP–598, entitled the
		  Voluntary Modification of Conservation Reserve Program (CRP) Contract
		  for Critical Feed Use.
	
	
		1.Conservation reserve program contract
			 modifications pursuant to CRP–598Notwithstanding any other provision of law,
			 the Secretary of Agriculture shall carry out conservation reserve program
			 notice CRP–598, entitled Voluntary Modification of Conservation Reserve
			 Program (CRP) Contract for Critical Feed Use, pursuant to the terms and
			 conditions of the notice—
			(1)to modify conservation reserve program
			 contracts of producers and operators; and
			(2)to allow harvesting or grazing on
			 agricultural lands enrolled in the conservation reserve.
			
